          Case 1:20-cr-00031-NONE-SKO Document 90 Filed 11/25/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO.      1:20-CR-00031 NONE SKO
12                                 Plaintiff,           STIPULATION TO CONTINUE STATUS
                                                        CONFERENCE AND ORDER THEREON
13                          v.
14   DIEGO LUA-GARCIA,                                  Date: December 7, 2020
                                                        Time: 1:00 p.m.
15                                 Defendant.           Honorable Sheila K. Oberto
16

17          The United States of America, by and through MCGREGOR W. SCOTT, United States
18 Attorney, and KATHLEEN A. SERVATIUS, Assistant United States Attorneys, and the defendant, by

19 and through his respective attorney of record, Victor M. Perez, hereby stipulate to continue the status

20 conference in this case from December 7, 2020 until March 17, 2021 at 1:00 p.m.

21          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
22 Eastern District of California until further notice. This General Order was entered to address public

23 health concerns related to COVID-19. Further, pursuant to General Order 611 and 620, this Court’s

24 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

25 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district

26 judges to continue all criminal matters to a date after May 1, 2021.1
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                        1
30
           Case 1:20-cr-00031-NONE-SKO Document 90 Filed 11/25/20 Page 2 of 4


 1          Although the General Orders and declaration of emergency address the district-wide health
 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering and ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory
10 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

14 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of the

15 case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”
18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.
27          In light of the societal context created by the foregoing, this Court should consider the following
28 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                            2
30
          Case 1:20-cr-00031-NONE-SKO Document 90 Filed 11/25/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4).2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4          The parties request that time be excluded between December 7, 2020 and March 17, 2021 for the
 5 following reasons: Discovery in this case was provided on February 14, 2020, April 2020, and June 15,

 6 2020, and during the week of November 30, 2020, comprised of voluminous investigative reports, wire

 7 interceptions recordings and electronic messages, precise location information data, and more,

 8 approximately 82,000 pages/files. Defense counsel requires additional time to review the discovery, to

 9 conduct additional investigation and legal research, and to confer with her client about how to proceed

10 in this case. The proposed status conference date represents the earliest date that all counsel are

11 available thereafter, taking into account counsel’s schedule, defense counsel’s commitments to other

12 clients, and the need for preparation in the case and further investigation. In addition, the public health

13 concerns cited by General Orders 611, 612, 617, 618, and 620 and presented by the evolving COVID-19

14 pandemic, an ends-of-justice delay is particularly apt in this case because counsel or other relevant

15 individuals have been encouraged to telework and minimize personal contact to the greatest extent

16 possible. It will be difficult to avoid personal contact should the hearing proceed.

17          The parties further believe that time should be excluded, in that failure to grant the requested
18 case schedule would unreasonably deny the defendants continuity of counsel, and unreasonably deny

19 both the defendants and the government the reasonable time necessary for effective preparation, taking

20 into account the parties’ due diligence in prosecuting this case. 18 U.S.C. Section 3161(h)(7)(B)(iv).

21 Based on the above-stated findings, the ends of justice served by the schedule as requested outweigh the

22 interest of the public and the defendant in a trial within the original date prescribed by the Speedy Trial

23 ///

24 ///

25 ///

26
            2
            The parties note that General Order 612 acknowledges that a district judge may make
27 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                         3
30
           Case 1:20-cr-00031-NONE-SKO Document 90 Filed 11/25/20 Page 4 of 4


 1 Act. Therefore, the parties request that the Court exclude the time between December 7, 2020 and

 2 March 17, 2021 from calculations under the Speedy Trial Act.

 3   Dated: November 23, 2020                              MCGREGOR W. SCOTT
                                                           United States Attorney
 4

 5                                                         /s/ Kathleen A. Servatius
                                                           KATHLEEN A. SERVATIUS
 6                                                         Assistant United States Attorney

 7

 8
     DATED: November 23, 2020                      /s/ Victor Perez
 9                                                 Victor Perez, Attorney for Diego Lua-Garcia

10                                                 THE PEREZ LAW FIRM
                                                   1304 W. Center Avenue
11                                                 Visalia CA 93291
                                                   Telephone: (559) 625-2626
12                                                 Facsimile: (559) 625-3064

13
                                                       ORDER
14
              IT IS HEREBY ORDERED that the status conference in this case be continued from December
15
     7, 2020, until March 17, 2021, at 1:00 p.m.
16
              IT IS FURTHER ORDERED THAT the ends of justice served by the schedule set forth herein as
17
     requested outweigh the interest of the public and the defendants in a trial within the original date
18
     prescribed by the Speedy Trial Act for the reasons stated in the parties’ stipulation. For the purpose of
19
     computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq., within which trial must
20
     commence, the time period of December 7, 2020 until March 17, 2021, inclusive, is deemed excludable
21
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court
22
     at the parties’ request on the basis of the Court’s finding that the ends of justice served by taking such
23
     action outweigh the best interest of the public and the defendant in a speedy trial.
24

25 IT IS SO ORDERED.

26
     Dated:     November 24, 2020                                  /s/   Sheila K. Oberto              .
27                                                      UNITED STATES MAGISTRATE JUDGE
28

      STIPULATION TO CONTINUE STATUS CONFERENCE
                                                           4
30
